

CONTRACT NO. MA-13680


AMENDMENT NO. 1
TO
COMMITMENT TO GUARANTEE OBLIGATIONS


THIS AMENDMENT NO. 1, dated as of November 24, 2009 (the "Amendment"), to that
certain Commitment to Guarantee Obligations, dated as of May 23, 2001 (the
"Commitment"), is by and between the United States of America, represented by
the Secretary of Transportation, acting by and through the Maritime
Administration (the "Secretary” or “Administrator”), and ROWAN COMPANIES, INC.
(the "Shipowner", and together with the Secretary, the "Parties").


WHEREAS, on May 23, 2001, the Shipowner executed the Indenture, and issued
thereunder a Floating Rate Note designated, "United States Government Guaranteed
Ship Financing Obligations, GORILLA VIII Series" with a maximum principal amount
of $187,295,000;


WHEREAS, on June 22, 2007, in connection with the change in the Stated Maturity,
the Shipowner executed Supplement No. 1 to Trust Indenture and amended and
restated the Floating Rate Note (the “Initial Transaction”);


WHEREAS, pursuant to Title XI of the Merchant Marine Act, 1936 (now codified as
Chapter 537 of Title  46 of the U.S. Code), the Secretary guaranteed the payment
of outstanding principal of and interest on the Floating Rate Note (“the
Obligations”), the outstanding principal amount of which is currently
$124,859,000;


WHEREAS, Section 4(b) of the Special Provisions of the Trust Indenture provides
that the Shipowner may redeem or prepay the amended and restated Floating Rate
Note, in whole or in part, on a Redemption Date designated by the Shipowner,
from the proceeds of the issuance of a fixed rate note (the “Fixed Rate Note”);
and


WHEREAS, the Parties wish to amend certain documents relating to the Initial
Transaction in order to provide for the complete redemption of the amended and
restated Floating Rate Note, by the issuance of a Fixed Rate Note in the
aggregate principal amount of $124,859,000;

 
- 1 -

--------------------------------------------------------------------------------

 


NOW THEREFORE, in consideration of the mutual rights and obligations set forth
herein and of other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:


Section 1.01  Annexed to each counterpart of this Amendment are the forms of the
Obligation Purchase Agreement, Supplement No. 2 to Trust Indenture, Amendment
No. 3 to Security Agreement, and the Obligations to be issued November 24, 2009,
the forms of which are hereby approved by the Secretary.


Section 1.02  Article III of the Commitment shall be amended pursuant to Article
V thereof, as follows:


The Obligations to be issued as a fixed rate note shall be as provided in the
Indenture and in the form of the Fixed Rate Note annexed as Exhibit A to
Supplement No. 2 to Trust Indenture.  The Obligations shall be subject to all of
the terms and conditions set forth in the Indenture.  Supplement No. 2 to Trust
Indenture, Amendment No. 3 to Security Agreement, and the Obligations to be
issued as a fixed rate note shall be executed and delivered by the Shipowner on
the Effective Date.


Except as so amended, the provisions of the Commitment shall apply to and govern
this Amendment.


Capitalized terms not specifically defined herein shall have the respective
meanings stated in Schedule A to Trust Indenture dated May 23, 2001, as amended,
between the Shipowner and the Indenture Trustee.


This Amendment may be executed in several counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.


Notwithstanding any provision herein, in the event there are any inconsistencies
between the original of this document held by the Secretary, and an original
held by any other party to this transaction, the provisions of the original held
by the Secretary shall prevail.

 
- 2 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Amendment No. 1 has been executed and sealed by the
United States and accepted and sealed by the Shipowner on the day and year first
above written.



 
UNITED STATES OF AMERICA
 
SECRETARY OF TRANSPORTATION
     
BY:  MARITIME ADMINISTRATOR
(SEAL)
         
ATTEST:
Christine Gurland
     
Secretary
         
Sarah J. Washington
     
Assistant Secretary
                         
ROWAN COMPANIES, INC.
       
(SEAL)
             
ATTEST:
 
By:
William H. Wells
       
Vice President, Finance and
       
Chief Financial Officer
         
Melanie M. Trent
     
Corporate Secretary
     

 
 
- 3 -

--------------------------------------------------------------------------------

 